Title: To Alexander Hamilton from Jeremiah Olney, 8 October 1791
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom HouseProvidence 8th. Octr. 1791
Sir

There has lately been instituted in this Town a Bank which will Commence discounting on Tuesday Next, the plan or Constitution of which I have the Honor to enclose you. The President and others, are very desirous that the public monies Received in my office should be Deposited therein, and that Bank notes should be received by me in discharge of Bonds taken for duties. Tho I am Fully sensible of the many advantages that a measure of this sort would afford to the Public and Merchantle Interest, yet as I am not authorized to enter into any Negotiations with the President and directors, I am induced Respectfully to request your particular advice and Instructions on this Subject.
I have the Honor to be with Esteem   Sir   Your most Obed. Hum Serv.
Jereh Olney Collr. Alexr. Hamilton Esqr.Secy. of the Treasury
